Citation Nr: 1524339	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  13-21 693A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to a compensable evaluation for mechanical low back pain.

4.  Entitlement to a compensable evaluation for residual scar of an excised ganglion cyst of the left wrist. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Davitian, Counsel

INTRODUCTION

The Veteran served on active duty from March 1992 to March 1998.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The rating decision denied the issues sought on appeal. 

On his August 2013 VA Form 9, the Veteran raised the issue of entitlement to service connection for a psychiatric disability, claimed as secondary to his service-connected low back disability.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of service connection for bilateral hearing loss, a compensable evaluation for mechanical low back pain and a compensable evaluation for residual scar of an excised ganglion cyst of the left wrist are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The competent medical evidence, and competent and credible lay evidence, shows that the Veteran's tinnitus is related to active duty.  


CONCLUSION OF LAW

Tinnitus was incurred during active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 38 U.S.C.A. § 5107(b).

Based on a thorough review of the record, the Board finds that the evidence supports the Veteran's claim for service connection for tinnitus.

The Veteran stated on his VA Form 9 that while stationed on an aircraft carrier his shop was located directly under a flight deck and its catapult, piston and catapult water break.  Each time the catapult was fired it was like a gun firing.  The Veteran said that his tinnitus began during his second deployment to the Persian Gulf and had existed ever since.  The Veteran stated that he was stationed on the aircraft carriers the USS Independence and USS Abraham Lincoln.

The Veteran's DD 214 provides that his MOS was maintenance technician, and he served on the USS Abraham Lincoln.  The Board finds that his assertion of exposure to acoustic trauma in service is consistent with the circumstances of his military service.  38 U.S.C.A. § 1154(a).  The Board finds that the Veteran was exposed to acoustic trauma in service.

The Veteran is competent to state that he experiences tinnitus, and to describe how long he has experienced tinnitus.  Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds the Veteran's testimony is competent and credible lay evidence that his current tinnitus began during active duty, and has existed since that time.

The Board is aware that a March 2013 VA examination report provides the opinion that the Veteran's tinnitus was at least as likely as not (50 percent probability or greater) a symptom associated with his hearing loss.  In turn, the Veteran's hearing loss existed prior to service and was not aggravated beyond its normal progression during military service.  

The Board finds that this opinion does not outweigh the Veteran's credible testimony.  As discussed in more detail below, the August 2013 VA examination report and its negative medical opinion with respect to the Veteran's hearing loss are inadequate.  Thus, the negative medical opinion with respect to the Veteran's tinnitus is inadequate and not probative.  

In light of the foregoing credible lay evidence that the Veteran incurred tinnitus during active duty, the Board finds that service connection for tinnitus is warranted. 


ORDER

Service connection for tinnitus is granted.  




REMAND

The Veteran contends his current hearing loss is due to service.  As noted, the report of the March 2013 VA examination for hearing loss provides the opinion that the Veteran's hearing loss existed prior to service and was not aggravated beyond its normal progression during military service.  However, the Veteran's service treatment records do not note a hearing defect at enlistment.  Thus, the Veteran is presumed sound and the issue is not in-service aggravation, but service incurrence.  Another opinion is required.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The most recent VA examination of the Veteran's service-connected low back disability took place in December 2012.  The corresponding report is negative for any neurological symptoms.  However, in the VA Form 9, the Veteran reported neurological symptoms in his low back and down the right leg.  

The most recent VA examination of the Veteran's service-connected left wrist disability also took place in December 2012.  The report of the corresponding examination provides that the scar did not result in any pain.  However, in the VA Form 9, the Veteran reported that he has pain in the left wrist joint from where the cyst itself was removed.  The Veteran stated that a private doctor told him that this pain could be due to scar tissue in the joint.  

Given the contrast between the VA examinations and the Veteran's more recent assertions, new examinations are needed to determine the current nature, extent, severity and manifestations of the Veteran's service-connected mechanical low back pain and residual scar of an excised ganglion cyst of the left wrist.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any hearing loss disability that may be present.  Copies of all pertinent records from the Veteran's eFolders must be made available to the examiner. 

Following a review of the relevant medical evidence, the medical history (including that set forth above), and the results of the clinical evaluation and any tests that are deemed necessary, the examiner should address whether it is at least as likely as not (50 percent or higher degree of probability) that any hearing loss that may be present is related to the Veteran's service.  

The examiner is requested to provide a rationale for any opinion expressed.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected mechanical low back pain disorder.  Copies of all pertinent records should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the mechanical low back pain.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible. 

3.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected residual scar of an excised ganglion cyst of the left wrist.  Copies of all pertinent records should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the residual scar of an excised ganglion cyst of the left wrist.  The appropriate DBQs should be filled out for this purpose, if possible.

4.  Then, readjudicate the Veteran's claims.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


